

Exhibit 10.4


PAYMENT GUARANTY


THIS PAYMENT GUARANTY (this “Guaranty”) is made as of September 26, 2017 by
CAREY WATERMARK INVESTORS INCORPORATED, a Maryland corporation having an address
at 50 Rockefeller Plaza, 2nd Floor, New York, NY 10020 (“Guarantor”), in favor
of W. P. CAREY INC., a Maryland corporation, having an address at 50 Rockefeller
Plaza, 2nd Floor, New York, NY 10020 (“Lender”).
RECITALS
A.    Lender has agreed to make one or more loans (collectively, the “Loan”) in
the maximum aggregate principal amount outstanding at any one time of up to ONE
HUNDRED TWENTY FIVE MILLION and No/100 Dollars ($125,000,000.00) to CWI OP, LP,
a Delaware limited partnership (“Borrower”).
B.    The Loan is evidenced by that certain Amended, Restated and Consolidated
Promissory Note (the “Note”) dated as of the date hereof and payable to Lender,
and is secured by that certain Pledge and Security Agreement, dated as of the
date hereof (the “Pledge Agreement”) and delivered by Borrower to Lender
encumbering the Collateral (as defined in the Loan Agreement).
C.    The Note, the Loan Agreement the Pledge Agreement and all other documents,
instruments and agreements (other than, and specifically excluding, any
certificate and indemnity agreement regarding hazardous substances) now in
effect or hereafter entered into in connection with the Loan are referred to,
collectively, as the “Loan Documents.”
D.    It is a condition to Lender’s agreement to make the Loan that Guarantor be
unconditionally liable for and guarantee the payment and performance of the
obligations represented by the Note and all other liabilities and obligations of
Borrower under the Loan Documents on the terms and conditions set forth in this
Guaranty.
NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower,
Guarantor, intending to be legally bound, represents and warrants to Lender and
covenants and agrees with Lender as follows:
AGREEMENT
1.Unconditional Guaranty. Guarantor unconditionally, absolutely and irrevocably:
(a) guarantees and promises to pay to Lender or order, on demand, in lawful
money of the United States of America, in immediately available funds, the Loan
when due, whether by acceleration or otherwise, together with all interest
thereon, and any and all other amounts that become due and owing to Lender under
the Loan Documents (including, without limitation, late charges, premiums for
prepayment, expenditures by Lender to preserve and protect collateral, amounts
that would become due but for the effect of any bankruptcy or other insolvency
proceedings, and all attorneys’ fees, costs and expenses of collection incurred
by Lender in enforcing its rights and remedies under the Loan Documents); and
(b) guarantees the full and complete discharge and performance of each and every
other term, covenant, liability, obligation and warranty contained in the Loan
Documents. All amounts and obligations guaranteed by Guarantor under this
Guaranty are referred to, collectively, as the “Guaranteed Obligations.”
2.    Remedies. If Guarantor fails promptly to perform its obligations under
this Guaranty, Lender may from time to time, and without first requiring
performance by Borrower or any other Person (as defined in Section 9.2 below) or
exhausting any security for the Loan, bring any action at law or in equity or
both to compel Guarantor to perform its obligations under this Guaranty, and to
collect in any such action compensation for all loss, cost, damage, injury and
expense sustained or incurred by Lender as a direct or


[Payment Guaranty - Borrower Signature Page]

--------------------------------------------------------------------------------




indirect consequence of the failure of Guarantor to perform such obligations,
together with interest thereon at the rate of interest applicable to the
principal balance of the Note. Any amounts due under this Section 2 will be in
addition to the amounts due under Section 1 of this Guaranty. This is a guaranty
of payment and not merely of collection. Notwithstanding anything contained in
this Guaranty or the other Loan Documents to the contrary, this Guaranty and all
obligations of Guarantor arising under it will not be secured by the Pledge
Agreement or any other Loan Document.
3.    Rights of Lender. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) renew or extend all or any portion of
Borrower’s obligations under the Note, the Loan Agreement, the Pledge Agreement
or any of the other Loan Documents or delay the enforcement thereof for any
period of time; (b) declare all amounts owing to Lender under the Note, the Loan
Agreement, the Pledge Agreement and the other Loan Documents due and payable
upon the occurrence of an Event of Default (as defined in the Loan Agreement);
(c) agree to changes in the dates specified for payment of any amounts payable
under the Note, the Loan Agreement or any of the other Loan Documents;
(d) otherwise agree to modify, amend, waive, supplement or replace from time to
time the terms of any of the Loan Documents in any manner; (e) take and hold
security for the performance of Borrower’s obligations under the Note, the Loan
Agreement, the Pledge Agreement or the other Loan Documents and exchange,
enforce, waive, fail to perfect its interest in, or release any such security;
(f) apply such security and direct the order or manner of sale thereof as Lender
in its sole discretion may determine; (g) release, substitute or add any one or
more indorsers of the Note or guarantors of any or all of the Guaranteed
Obligations; and (h) apply payments received by Lender from Borrower or any
other Person liable for the Loan to any obligations of the payor to Lender, in
such order as Lender may determine in its sole discretion, whether or not any
such obligations are covered by this Guaranty; and (i) assignment of this
Guaranty in whole or in part.
4.    Waivers. Guarantor waives: (a) any defense based upon any legal disability
or other defense of Borrower or any other Person, or by reason of the cessation
or limitation of the liability of Borrower or any other Person from any cause
other than full payment of all of the Guaranteed Obligations; (b) any defense
based upon any lack of capacity of Borrower or any lack of authority of the
officers, directors, partners, members, managers, trustees, attorneys in fact or
agents acting or purporting to act on behalf of Borrower or any principal of
Borrower or any defect in the formation of Borrower or any principal of Borrower
(and Lender shall have no obligation to inquire into any of the foregoing);
(c) any defense based upon the application by Borrower of the proceeds of the
Loan for purposes other than the purposes represented by Borrower to Lender or
Guarantor or intended or understood by Lender or Guarantor; (d) all rights and
defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a Guaranteed Obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement against Borrower or any other Person; (e) any defense based upon
Lender’s failure to disclose to Guarantor any information concerning Borrower’s
financial condition or any other circumstances bearing on Borrower’s ability to
pay the Guaranteed Obligations; provided, however, that this waiver shall not
extend to any failure by the Company's external advisor, which is an affiliate
of Lender, to perform its obligations under its advisory agreement with
Borrower; (f) any defense based upon any statute or rule of law providing that
the obligation of a surety must be neither larger in amount nor in any other
respect more burdensome than that of a principal; (g) any and all claims for
subrogation, reimbursement, indemnification or contribution against Borrower,
any general partner of Borrower or any other Person or any collateral or
security for the Guaranteed Obligations until the Guaranteed Obligations have
been indefeasibly paid and satisfied in full; (h) acceptance of this Guaranty by
Lender; (i) presentment, demand, protest and notice of any kind; and (j) the
benefit of any statute of limitation affecting the liability of Guarantor under,
or the enforcement of, this Guaranty. Guarantor agrees any act or event that
tolls any statute of


2



--------------------------------------------------------------------------------




limitation applicable to the Guaranteed Obligations will similarly operate to
toll any statute of limitation applicable to Guarantor’s liability under this
Guaranty.
5.    Representations, Warranties and Covenants. Guarantor represents, warrants
and acknowledges to and for the benefit of Lender that: (a) Lender would not
make the Loan but for this Guaranty; (b) there are no conditions precedent to
the effectiveness of this Guaranty; and (c)  Guarantor has had the opportunity
to review the Loan Documents and discuss them with an attorney of Guarantor’s
choosing and has done so to Guarantor’s satisfaction or has voluntarily declined
to do so.
6.    Additional Covenants. So long as the Note or any other amount payable by
Borrower or Guarantor under the Loan Documents remains unpaid, Guarantor
covenants and agrees that:
6.1    Guarantor will repay, or cause the Borrower to repay, to Lender principal
and accrued interests under Loan A utilizing the net proceeds received in
connection with any sale, disposition, with respect to any direct or indirect
interest in any of the subsidiaries of the Borrower, Guarantor or their
respective assets (subject to exceptions in relation to maintaining the
Guarantor’s REIT compliance, or complying with any tax payment obligations of
the Borrower, Guarantor or their respective Subsidiaries (as defined in the Loan
Agreement) or as otherwise approved in writing by the Lender); and
6.2    Guarantor will not (with respect to itself or the Borrower) (i) permit a
Change of Control (as defined in the Loan Agreement) to occur; or (ii) merge,
dissolve, liquidate, consolidate with or into another Person (as defined in the
Loan Agreement), or dispose of (whether in one transaction or in a series of
transactions or pledge) all or substantially all of its assets or all of
substantially all of the stock of any Subsidiaries to or in favor of any Person.
7.    Subordination. Guarantor hereby subordinates all present and future
obligations and liabilities owing by Borrower to Guarantor to the Guaranteed
Obligations. While any Event of Default exists, Guarantor will enforce such
subordinated obligations, and receive payment thereof, only as a trustee for
Lender, and Guarantor will promptly pay over to Lender all payments on and other
proceeds of such subordinated obligations for application to the Guaranteed
Obligations.
8.    Subrogation. Any rights which Guarantor may have or acquire by way of
subrogation, reimbursement, restitution, exoneration, contribution or indemnity,
and any similar rights (whether arising by operation of law, by agreement or
otherwise), against the Borrower or any other Person, arising from the
existence, payment, performance or enforcement of any of the obligations of
Guarantor under or in connection with this Guaranty, shall be subordinate in
right of payment to the obligations of Borrower to Lender under the Loan
Documents, and Guarantor shall not exercise any such rights until all of the
obligations of Borrower to Lender under the Loan Documents and all of
Guarantor’s obligations under this Guaranty have been paid in cash and performed
in full and all commitments to extend credit under, and any and all letters of
credit issued under, the Loan Documents shall have terminated. If,
notwithstanding the foregoing, any amount shall be received by Guarantor on
account of any such rights prior to such time such amount shall be held by
Guarantor in trust for the benefit of Lender, segregated from other funds held
by Guarantor, and shall be forthwith delivered to Lender in the exact form
received by Guarantor (with any necessary endorsement), to be applied to the
Borrower’s obligations to Lender under the Loan Documents, whether matured or
unmatured, in such order as Lender may elect, or to be held by Lender as
security for the Borrower’s obligations to Lender under the Loan Documents and
disposed of by Lender in any lawful manner, all as Lender may elect.


3



--------------------------------------------------------------------------------




9.    Disclosure of Information; Participations, Etc. Guarantor agrees that
Lender may elect, at any time, to sell, assign, participate or all or any
portion of Lender’s rights and obligations under the Loan Documents. Guarantor
agrees that Lender may disseminate any and all information pertaining to the
Property, Borrower, Guarantor or any other guarantor to any relevant Person in
connection with any such transaction.
10.    Additional and Independent Obligations. The obligations of Guarantor
under this Guaranty are in addition to, and do not limit or in any way affect,
the obligations of Guarantor under any other existing or future guaranties. This
Guaranty is independent of the obligations of Borrower under the Note, the
Pledge Agreement, the Loan Agreement and the other Loan Documents. Nothing
contained in this Guaranty will prevent Lender from suing to collect on the Note
or from exercising concurrently or successively any rights available to it under
applicable law or any of the Loan Documents, and that the exercise of any of
such rights will not constitute a legal or equitable discharge of Guarantor.
Guarantor hereby authorizes and empowers Lender to exercise, in its sole
discretion, any rights and remedies, or any combination thereof, that may then
be available, since it is the intent and purpose of Guarantor that the
obligations under this Guaranty will be absolute, independent and unconditional
under any and all circumstances. Lender may bring a separate action to enforce
the provisions of this Guaranty against Guarantor without taking action against
Borrower or any other Person or joining Borrower or any other Person as a party
to such action.
11.    Miscellaneous.
11.1    Attorneys’ Fees; Enforcement. If any attorney is engaged by Lender to
enforce or defend any provision of this Guaranty, or any of the other Loan
Documents, or as a consequence of any Event of Default under the Loan Documents,
with or without the filing of any legal action or proceeding (including any
bankruptcy or other insolvency proceeding and including all post-judgment
collection proceedings), Guarantor will pay to Lender immediately upon demand
all reasonable attorneys’ fees and costs incurred by Lender in connection
therewith, together with interest thereon, from the date Lender pays such
amounts until they are repaid to Lender, at the rate of interest applicable from
time to time to the principal balance of the Note (and if more than one such
rate applies to the principal balance at any one time, the highest such rate
shall be used for purposes of this Section).
11.2    Certain Definitions and Rules of Construction. The word “Borrower” as
used in this Guaranty includes both the named Borrower and any other Person at
any time assuming or otherwise becoming primarily liable for all or any part of
the obligations of the named Borrower under the Note, the Pledge Agreement, the
Loan Agreement and the other Loan Documents. If this Guaranty is executed by
more than one Person, the term “Guarantor” includes all such Persons. As used in
this Guaranty, the term “Person” means any individual, corporation, limited or
general partnership, limited liability company, trust or trustee(s) acting with
respect to property held in trust, governmental agency or body, or other legal
entity. When the context and construction so require, all words used in the
singular will be deemed to have been used in the plural and vice versa. All
headings appearing in this Guaranty are for convenience only and will be
disregarded in construing this Guaranty. All references in this Guaranty to the
Note, the Pledge Agreement or any other document include the same as now in
effect and as it may be modified, amended, restated, supplemented, extended,
replaced or consolidated.
11.3    Captions. The headings and captions in this Guaranty are for convenience
only and shall not affect the interpretation or construction of this Guaranty.


4



--------------------------------------------------------------------------------




11.4    Notices. All notices or other written communications hereunder shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy or email, as follows:
(a)    if to Lender, to it at 50 Rockefeller Plaza, 2nd Floor, New York, NY
10020, Attention of Chief Financial Officer; and
(b)    if to Guarantor, to it at 50 Rockefeller Plaza, New York, New York 10020,
Attention of Chief Financial Officer (Telecopy No. 212-492-8922); and
(c)    if to Guarantor, to it at Carey Watermark Investors Inc., 150 North
Riverside Plaza, Suite 4200, Chicago, IL 60606 Attention: Michael Medzigian.


Guarantor and Lender Agent may change their addresses or telecopy numbers or
email addresses for notices and other communications hereunder by notice to the
other party. All notices and other communications given to Guarantor or Lender
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt, in the case of email notices, as evidenced by
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt function”).
11.5    Governing Law. This Guaranty will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
conflict of laws principles.
11.6    Service of Process. Guarantor irrevocably consents to service of process
in the manner provided for notices herein. Nothing in this Guaranty will affect
the right of Lender to serve process in any other manner permitted by law.
11.7    Consent to Jurisdiction. Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any United States Federal or New York State court sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty, or for recognition or
enforcement of any judgment, and Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Guarantor hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that Lender may
otherwise have to bring any action or proceeding relating to this Guaranty
against Guarantor or its properties in the courts of any jurisdiction. Guarantor
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any court referred to in subsection (b) above.
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


5



--------------------------------------------------------------------------------




11.8     Successors and Assigns. The provisions of this Guaranty will bind and
benefit the heirs, executors, administrators, legal representatives, successors
and assigns of Guarantor and Lender.
11.9     Severability. If any provision of this Guaranty is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion will be deemed severed from this Guaranty and the remaining parts will
remain in full force as though the invalid, illegal or unenforceable portion had
never been part of this Guaranty.
11.10     Survival. This Guaranty will be deemed to be continuing in nature and
will remain in full force and effect and will survive the exercise of any remedy
by Lender under the Pledge Agreement or any of the other Loan Documents,
including, without limitation, any foreclosure or deed in lieu thereof. This
Guaranty will continue to be effective, or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
otherwise must be returned by Lender due to the insolvency, bankruptcy or
reorganization of the payor, or for any other reason, all as though such payment
to Lender had not been made.
11.11     Counterparts. This Guaranty may be executed in counterparts, each of
which will be deemed an original, and all such counterparts when taken together
will constitute but one agreement.
11.12     Entire Agreement; Amendments. This Guaranty and the other Loan
Documents represent the final expression of the entire agreement of the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements. There are no unwritten oral agreements between the parties. All
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in that agreement.
11.13     Waiver Of Jury Trial. EACH OF GUARANTOR AND LENDER (FOR ITSELF AND ITS
SUCCESSORS, ASSIGNS AND PARTICIPANTS) WAIVES ITS RIGHT TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS GUARANTY,
THE LOAN DOCUMENTS OR THE TRANSACTIONS PROVIDED FOR HEREIN OR THEREIN, IN ANY
LEGAL ACTION OR PROCEEDING OF ANY TYPE BROUGHT BY ANY PARTY TO ANY OF THE
FOREGOING AGAINST ANY OTHER SUCH PARTY, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT SITTING
WITHOUT A JURY.


[Remainder of page intentionally left blank]


6



--------------------------------------------------------------------------------










DATED as of the date first set forth above.
GUARANTOR:
Carey Watermark Investors Incorporated, a Maryland corporation
 
 
 
 
By:
/s/ Michael Medzigian
 
Name: Michael Medzigian
 
Title: Executive Officer





STATE OF NEW YORK    )
) ss.:
COUNTY OF NEW YORK )




On the 26th day of September, in the year 2017, before me, the undersigned, a
Notary Public in and for said state, personally appeared M. Medzigian,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.
/s/ Gillian Richards-Deshong
Notary Public







[Payment Guaranty - Borrower Signature Page]